 

Case 3:19-cv-01282-JBA Document 1-2 Filed 08/16/T9 Page 1 of 7

RETURN DATE: AUGUST 27, 2019 : SUPERIOR COURT

EL! BURSTEIN J.D. OF HARTFORD

V. AT HARTFORD

GARRYVIGALIZ FERNANDEZ and :

WERNER ENTERPRISES, INC. : JULY 19, 2019

COMPLAINT

COUNT ONE: Negligence against Garryvigaliz Fernandez

1. At all times material herein, ELI BURSTEIN is a resident of the State of Colorado.

2. At all times material herein, the Defendant, Garryvigaliz Fernandez, is a resident of the
City of Springfield in the Commonwealth of Massachusetts.

3. At all times material herein, the Defendant, Werner Enterprises, Inc., is a Nebraska
Corporation with a principal place of business in Omaha, Nebraska.

4. On or about September 3, 2017, at approximately 1:45 a.m., ELI BURSTEIN was
operating a motor vehicle in a southerly direction on interstate 91in Hartford, Connecticut.

5. At said time, date and place, the Defendant, Garryvigaliz Fernandez, was operating a
tractor trailer, owned by Defendant, Werner Enterprises, Inc., directly to the rear of the
EL] BURSTEIN’S vehicle.

6. As ELI BURSTEIN slowed his vehicle for accumulating traffic, the Defendant, Garryvigaliz

Fernandez, failed to observe ELI BURSTEIN’S vehicle decelerating and caused the

BRIGNOLE, BUSH AND LEWIS ¢ ATTORNEYS AT LAW

73 WADSWORTH STREET * HARTFORD, CONNECTICUT O6106-1768 © (860) 527-9973 © FAX (860) 527-5929 « JURIS No. 419073

 
 

Case 3:19-cv-01282-JBA Document 1-2 Filed 08/16/19 Page 2 of 7

tractor trailer, owner by Defendant, Werner Enterprises, Inc. to suddenly and without
warning collide with the rear of ELI BURSTEIN’S vehicle..

7. Due to said rear end collision, ELI BURSTEIN sustained severe and serious injuries to
his cervical spine, thoracic spine, and lumbar spine.

8. The injuries and damages sustained by EL! BURSTEIN were a direct and proximate result
of the negligence of Defendant, Garryvigaliz Fernandez.

9. The Defendant, Garryvigaliz Fernandez, was negligent in one or more of the following
acts and/or omissions:

a. IN THAT he was following ELI BURSTEIN’S vehicle more closely than was
reasonable having regard for the speed of such vehicles, the traffic upon and the
condition of the highway and the intersection of streets, in violation of Connecticut
General Statutes § 14-240;

b. IN THAT he was following ELI BURSTEIN’S vehicle more closely than was
reasonable having regard for the speed of such vehicles, the traffic upon and the
condition of the highway and the intersection of streets:

c. IN THAT he operated his truck at a greater rate of speed than was reasonable,

having regard for the speed of such vehicles, the traffic upon and the condition of

BRIGNOLE, BUSH AND LEWIS °¢ ATTORNEYS AT LAW
73 WADSWORTH STREET * HARTFORD, CONNECTICUT O6106-1768 ¢ (860) 527-9973 ¢ FAX (860) 527-5929 * JuRIS No. 419073

 
 

Case 3:19-cv-01282-JBA Document 1-2 Filed 08/16/19 Page 3 of 7

the highway and intersection of streets, in violation of Connecticut_General
Statutes § 14-218a;

d. IN THAT he operated his truck at a greater rate of speed than was reasonable,
having regard for the speed of such vehicles, the traffic upon and the condition of
the highway and intersection of streets;

e. IN THAT he failed to keep his vehicle under reasonable and proper control;

f. IN THAT he was inattentive and failed to keep a reasonable and proper lookout;

g. IN THAT he failed to turn his vehicle to the left or right or stop his vehicle in time
to avoid the collision;

h. IN THAT he failed to apply his brakes in time to avoid the collision;

i. IN THAT he failed to heed or observe the warning signs of stopped traffic in the
area;

j. IN THAT he failed to heed or give the right of way to ELI BURSTEIN’S brake lights
as he approached her vehicle.

10. Asa result of the negligence and carelessness of Defendant Garryvigaliz Fernandez, as
aforesaid, ELI BURSTEIN was caused to suffer the aforementioned injuries, as well as,

a severe shock to his nervous system and body. All of the said injuries have caused ELI

BRIGNOLE, BUSH AND LEWIS ¢ ATTORNEYS AT LAW
73 WADSWORTH STREET * HARTFORD, CONNECTICUT 06106-1768 * (860) 527-9973 * FAX (860) 527-5929 * JuRIS No. 419073

 
 

11.

12.

Case 3:19-cv-01282-JBA Document 1-2. Filed 08/16/19 Page 4 of 7

BURSTEIN severe pain, mental anguish, distress of mind and some or all of said injuries
or the effects thereof are or are likely to be permanent in nature.

As a result of the negligence and carelessness of Defendant Garryvigaliz Fernandez, ELI
BURSTEIN has sustained economic damages of past, present and future medical
expenses, past, present and future lost wages, and loss of earning capacity.

As a result of the negligence and carelessness of Defendant Garryvigaliz Fernandez, ELI
BURSTEIN sustained non-economic damages of past, present and future physical pain
and suffering, past, present and future emotional pain and suffering, past, present and
future loss of enjoyment of life’s activities, disability or impairments, and fear resulting

from increased risk of future medical treatment.

COUNT TWO: Negligence against Werner Enterprises, Inc.

1-12. Paragraphs One through Twelve of Count One are hereby incorporated by reference and

13.

14.

made paragraphs One through Twelve of Count Two as if more fully set forth herein.

At all times mentioned herein, the Defendant, Werner Enterprises, Inc., was the owner of
the tractor trailer operated by Defendant, Garryvigaliz Fernandez.

At all times mentioned herein, Defendant Garryvigaliz Fernandez, was operating the

tractor trailer owned by Defendant, Werner Enterprises, Inc., with is permission.

BRIGNOLE, BUSH AND LEWIS °* ATTORNEYS AT LAW

73 WADSWORTH STREET * HARTFORD, CONNECTICUT 06106-1768 ¢ (860) 527-9973 «¢ FAX (860) 527-5929 « JURIS No. 419073

 
 

Case 3:19-cv-01282-JBA Document 1-2 Filed 08/167T9 Page 5 of 7

15. At all times mentioned herein, Defendant Garryvigaliz Fernandez, was operating the
tractor trailer owned by Defendant, Werner Enterprises, Inc., as its agent, servant, and/or
employee.

16. The Defendant, Werner Enterprises, Inc., is liable to EL! BURSTEIN pursuant to C.G.S.
§ 52-183.

BRIGNOLE, BUSH AND LEWIS ¢ ATTORNEYS AT LAW

73 WADSWORTH STREET ¢ HARTFORD, CONNECTICUT O6106-1768 * (860) 527-9973 © Fax (860) 527-5929 +¢ JuRIS No. 419073

 
 

Case 3:19-cv-01282-JBA Document 1-2 Filed 08/16/19 Page 6 of 7

WHEREFORE, ELI BURSTEIN prays for relief as follows:

1. Money damages;

2. Fees and costs;

3. Such other and further relief as this court deems just and equitable.
PLAINTIFF
ELI BURSTEIN,

By

K E
BRIGNOLE, BUSH & LEWIS

73 Wadsworth Street
Hartford, Connecticut 06106
T: (860) 527-9973

F: (860) 527-5929

Juris #: 436173

BRIGNOLE, BUSH AND LEWIS «¢ ATTORNEYS AT LAW
73 WADSWORTH STREET * HARTFORD, CONNECTICUT 06106-1768 ¢ (860) 527-9973 + FAX (860) 527-5929 «

JURIS No. 419073

 
 

Case 3:19-cv-01282-JBA Document 1-2 Filed 08/16/T9 Page 7 of 7

RETURN DATE: AUGUST 27, 2019 SUPERIOR COURT
EL! BURSTEIN : J.D. OF HARTFORD
V. AT HARTFORD

GARRYVIGALIZ FERNANDEZ and :
WERNER ENTERPRISES, INC. : JULY 19, 2019

STATEMENT RE AMOUNT IN DEMAND
2am ERE ANOUNT IN DEMAND
The Plaintiff in the above-captioned matter represents that the amount, legal interest or
property in demand is greater than Fifteen Thousand and 00/100 ($15,000.00) Dollars, exclusive

of interest and costs.

PLAINTIFF
ELI BURSTEIN,

 

   

; & LEWIS
73 Wadsworth Street
Hartford, Connecticut 06106
T: (860) 527-9973

F: (860) 527-5929

Juris #: 436173

BRIGNOLE, BUSH AND LEWIS «+ ATTORNEYS AT LAW
73 WADSWORTH STREET * HARTFORD, CONNECTICUT 06106-1768 + (860) 527-9973 * Fax (860) 527-5929 * JURIS NO. 419073

 
